Order of disposition, Family Court, Bronx County (Robert R. Reed, J.), entered on or about September 17, 2009, which adjudicated appellant a juvenile delinquent upon his admission that he committed an act which, if committed by an adult, would constitute the crime of petit larceny, and imposed a conditional discharge for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion in denying appellant’s request for an adjournment in contemplation of dismissal (ACD), and instead adjudicating him a juvenile delinquent and imposing a term of conditional discharge (see e.g. Matter of Jonaivy Q., 286 AD2d 645 [2001]). In light of the seriousness of the underlying incident, appellant’s history of school disciplinary problems, and the very short duration of any supervision that an ACD might have provided, the court adopted the least restrictive dispositional alternative consistent with appellant’s needs and those of the community (see Matter of Katherine W., 62 NY2d 947 [1984]). Concur — Tom, J.P., McGuire, Acosta, Renwick and Freedman, JJ.